—Judgment unanimously affirmed. Memorandum: Defendant’s contention on appeal is that the court erred in its charge on reasonable doubt. Defendant did not object to the charge and, therefore, that issue is not preserved for review (see, CPL 470.05 [2]). In any event, the court’s charge was proper (see, People v Malloy, 55 NY2d 296, 300, 303, cert denied 459 US 847; People v Hammond, 143 AD2d 1043; People v Quinones, 123 AD2d 793, lv denied 69 NY2d 749). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Grand Larceny, 4th Degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.